[J-76-2021] [MO: Dougherty, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


    COMMONWEALTH OF PENNSYLVANIA,                  :   No. 17 EAP 2021
                                                   :
                      Appellant                    :   Appeal from the Judgment of
                                                   :   Superior Court entered on 9/4/2020
                                                   :   at No. 148 EDA 2020 Quashing the
               v.                                  :   appeal from the order entered on
                                                   :   12/30/2019 in the Court of Common
                                                   :   Pleas, Philadelphia County, Criminal
    RYAN POWNALL,                                  :   Division at No. CP-51-CR-0007307-
                                                   :   2018.
                      Appellee                     :
                                                   :   ARGUED: December 7, 2021


                                  CONCURRING OPINION


JUSTICE DOUGHERTY                                                   DECIDED: July 20, 2022
        A special concurrence is unusual.1 But so is the Philadelphia District Attorney’s

Office’s (“DAO”) prosecution in this case. That is why I feel compelled to write separately,

unconstrained by majority authorship, to pull back the curtain on some of the concerning

irregularities that lurk just beneath the surface of this appeal.

        First, though, I must comment on an aspect of this case that regrettably is not so

unusual: it involves yet another young life lost — again in my own hometown of



1Fortunately, I find myself in good company in this regard. See In re Adoption of M.R.D.,
145 A.3d 1117, 1133 n.1 (Pa. 2016) (Todd, J., specially concurring) (“As members of this
Court have previously noted, special concurrences are ‘somewhat unusual, but not
without precedent.’”), quoting Commonwealth v. King, 57 A.3d 607, 633 n.1 (Pa. 2012)
(Saylor, J., specially concurring); accord In re Bruno, 101 A.3d 635, 689 n.1 (Pa. 2014)
(Castille, C.J., specially concurring); see also Wheeling Steel Corp. v. Glander, 337 U.S.
562, 576 (1949) (Jackson, J., specially concurring) (“It cannot be suggested that in cases
where the author is the mere instrument of the Court he must forego expression of his
own convictions.”).
Philadelphia — following an interaction with the police. Without expressing any view

whatsoever about this particular case, I simply remark that what allegedly occurred here

has become a far-too-familiar story, in this Commonwealth and beyond it. See Police

Shootings Database, WASH. POST, https://wapo.st/3495bVY (last visited July 19, 2022)

(reporting 156 people shot and killed by police in Pennsylvania since 2015, and more than

7,000 nationally). These tragic recurrences come at a steep and potentially irreversible

cost. See, e.g., Amicus ACLU of Pennsylvania’s Brief at 10-11 (“the continuing use of

deadly force by police . . . erodes the ability of communities to trust the police and their

willingness to work with the police to address crime”); Amicus Current and Former Elected

Prosecutors’ Brief at 3 (“without accountability, there can be no public trust between law

enforcement and the community, and especially, communities of color”); id. at 16 (“trust

in government . . . is integral to promoting and preserving public safety”). Frankly, we can

no longer afford to turn a blind eye to the problem; it “warrants serious examination, by

every facet of government as well as those outside of it.” Majority Opinion at 34.2

       At the same time, we must not lose sight of the fact that “[o]ur communities rely on

locally elected prosecutors . . . to ensure that their criminal legal system treats everyone

fairly and equally, and follows the dictates of the Constitution.” Amicus Current and

Former Elected Prosecutors’ Brief at 22. This includes police officers charged with a

crime. Yet, here, I cannot say the DAO has treated Pownall fairly and equally. At least

three aspects of the DAO’s prosecution give me serious pause: (1) its failure to provide

the investigating grand jury with all relevant legal definitions; (2) its successful attempt to



2 I observe a bill was recently introduced in the legislature that seeks to amend the peace
officer justification defense to allow the use of deadly force during an arrest only if the
officer reasonably believes such force is necessary to “protect himself or another from
imminent death, serious bodily injury, kidnapping or sexual intercourse compelled by
force or threat.” H.B. No. 2556, P.N. 3062 (Apr. 27, 2022).


                            [J-76-2021] [MO: Dougherty, J.] - 2
deny Pownall a preliminary hearing; and (3) its relentless but unsuccessful attempt to

change the peace officer justification law prior to Pownall’s trial. I examine each in turn.

                       (1) The Investigating Grand Jury Instructions

         County investigating grand juries, like all other investigating grand juries (i.e., multi-

county and statewide), are a pure creature of statute. To summon an investigating grand

jury a prosecutor must allege in an application to the president judge in the county that

convening a grand jury “is necessary because of the existence of criminal activity within

the county which can best be fully investigated using the investigative resources of the

grand jury.” 42 Pa.C.S. §4543(b).3 If the application is approved and a grand jury is

empaneled, the prosecutor may submit to it an investigation after notifying the supervising

judge and alleging “one or more of the investigative resources of the grand jury are

required in order to adequately investigate the matter.” 42 Pa.C.S. §4550(a).

         Once an investigation is in the grand jury’s hands it has “the power to inquire into

offenses against the criminal laws of the Commonwealth alleged to have been committed

within the county . . . in which it is summoned.” 42 Pa.C.S. §4548(a). If it “appears” to

the grand jury a criminal offense has been committed, it may “issue a presentment[.]” Id.

at §4548(b). A presentment does not initiate a criminal prosecution; it is “[a] written formal

recommendation by an investigating grand jury that specific persons be charged with



3   The “investigative resources of the grand jury” are defined as:
         The power to compel the attendance of investigating witnesses; the power
         to compel the testimony of investigating witnesses under oath; the power to
         take investigating testimony from witnesses who have been granted
         immunity; the power to require the production of documents, records and
         other evidence; the power to obtain the initiation of civil and criminal
         contempt proceedings; and every investigative power of any grand jury of
         the Commonwealth.
42 Pa.C.S. §4542.


                              [J-76-2021] [MO: Dougherty, J.] - 3
specific crimes.” 42 Pa.C.S. §4542. The process for issuing a presentment is spelled out

in Section 4551 of the Investigating Grand Jury Act:
       Should the investigating grand jury determine that upon the basis of
       evidence presented to it a presentment should be returned against an
       individual, the grand jury shall direct the attorney for the Commonwealth to
       prepare a presentment which shall be submitted to the investigating grand
       jury for a vote. Should a majority of the full grand jury vote approval for the
       presentment it shall then be submitted to the supervising judge. The
       supervising judge shall examine the presentment, and if it is within the
       authority of the investigating grand jury and is otherwise in accordance with
       the provisions of this subchapter, the supervising judge shall issue an order
       accepting the presentment. Otherwise, the supervising judge shall refuse
       to accept the presentment and shall order that the investigating grand jury
       take further appropriate action.
42 Pa.C.S. §4551(a).

       Significantly, the Act excepts “the power to indict” from the otherwise expansive

powers bestowed upon an investigating grand jury. 42 Pa.C.S. §4548(c). As such, when

“the Commonwealth proceeds on the basis of a presentment,” it must then file a criminal

complaint, after which “the defendant shall be entitled to a preliminary hearing as in other

criminal proceedings.” 42 Pa.C.S. §4551(e).

       Here, the DAO chose to submit its investigation of Pownall to the Twenty-Ninth

Philadelphia County Investigating Grand Jury. I generally discern nothing wrong with that

approach, so long as the DAO truly believed one or more of the investigative resources

of the grand jury was required to adequately investigate the case. See 42 Pa.C.S.

§4550(a). Rather, it is the manner in which the DAO seems to have directed the grand

jury’s investigation that appears troubling.

       On December 11, 2019, the supervising judge directed the DAO to turn over to

Pownall the legal instructions given to the grand jury, as well as transcripts of those

proceedings. Based on the materials produced, Pownall filed a motion to quash the

presentment only days later. His motion alleged the DAO




                            [J-76-2021] [MO: Dougherty, J.] - 4
       intentionally failed to notify the [g]rand [j]ury of the [peace officer justification
       defense under 18 Pa.C.S. §508], well knowing that to do so would have
       prevented the grand jury from recommending criminal charges. However,
       the misconduct did not end there. The prosecution then asked the grand
       jury to return a presentment on homicide charges which included murder,
       voluntary manslaughter, and involuntary manslaughter, without defining any
       of those charges. This grand jury had no idea that they would have [ ] to
       have found from the evidence that [ ] Pownall acted with premeditation for
       murder of the first degree, malice for any form of murder, a mistaken belief
       in self defense for voluntary manslaughter, or criminal recklessness for
       involuntary manslaughter. This may be [the] first time in the history of
       Pennsylvania jurisprudence that a District Attorney requested a grand jury
       to authorize criminal charges without explaining the law that applies to those
       charges because to do so would have prevented a finding of probable
       cause.
Memorandum of Law in Support of Motion to Quash Presentment and for Dismissal of All

Charges, 12/18/2019 at 6 (emphasis in original); see id. at 11 (“The [DAO] had a legal

and moral obligation to inform the grand jury of the law so that a fair and just probable

cause determination could be made.”).

       In my view, if these allegations are true, as they appear to be,4 it implicates a

potential abuse of the grand jury process. Nearly a century ago this Court stated what


4 The record presently before us includes the limited and partially redacted materials the
DAO disclosed to Pownall at the supervising judge’s direction. Those materials were
accompanied by a letter which refers to “[a]ttached [d]efinitions” that were “distributed to
[the g]rand [j]urors on August 23, 2018[.]” DAO’s Letter, 12/12/2019 at 1. This document
says nothing of Section 508; further, it supports Pownall’s position the DAO provided a
definition only for “criminal homicide” generally under 18 Pa.C.S. §2501, without defining
any of the types of homicide set forth in 18 Pa.C.S. §2502 (murder), §2503 (voluntary
manslaughter), or §2504 (involuntary manslaughter). It stated:
       Criminal Homicide, 18 Pa.C.S. §2501
       To find that this charge has been established, you must find probable cause
       that:
       Ryan Pownall intentionally, knowingly, recklessly or negligently caused the
       death of David Jones.
       A killing is considered criminal homicide if someone intentionally, knowingly,
       recklessly or negligently causes the death of another human being.



                             [J-76-2021] [MO: Dougherty, J.] - 5
should be apparent: “The grand jury must know what crimes it is to investigate.” Petition

of McNair, 187 A. 498, 505 (Pa. 1936). Yet, the DAO appears to have obtained a

presentment in this case without providing the grand jury the definition for the crime that

was actually charged in the subsequent complaint (third-degree murder), or the possible

justification for that criminal offense. See generally Commonwealth v. French, 611 A.2d

175, 178 (Pa. 1992) (“Whether an arresting officer’s use of [deadly] force is unlawful is

determined with reference to [Section] 508 of the Crimes Code[.]”).5 Moreover, by failing

to provide the grand jury with all relevant legal instructions, it also necessarily raises

questions about the completeness of the factual record the DAO presented to the grand

jury. In short, by depriving the grand jury of the full panoply of relevant legal definitions,

the DAO has exposed the grand jury’s resulting presentment to legitimate attack.

       In fact, given the circumstances, the presentment in this case is perhaps best

characterized as a “foul blow.” We recently took note of the hostility an appellate court in




       Criminal homicide includes murder, voluntary               murder,   voluntary
       manslaughter, or involuntary manslaughter.
Definitions Provided to Grand Jury, 8/23/2018. This contrasts with the crimes alleged by
the DAO when it submitted the investigation to the grand jury four months earlier. At that
time, the transcripts reveal, the DAO announced it was specifically recommending murder
under Section 2502, without mentioning criminal homicide under Section 2501.
5 We have explained the structure of Chapter 25 of the Crimes Code “create[s] one major
homicide offense, that of criminal homicide, and [ ] the several types of homicide . . . are
constituent subsidiary offenses within the single major offense.” Commonwealth v.
Polimeni, 378 A.2d 1189, 1194 (Pa. 1977) (plurality). This arguably undermines
Pownall’s claim the DAO was required to furnish the grand jury with the definitions for all
“lesser included offenses of the overall crime of criminal homicide.” Id. at 1194-95. Still,
there is logical force to Pownall’s argument since “[t]he differences between the
classifications [of homicide] are largely a function of the state of mind of the perpetrator.”
Id. at 1195. By ultimately seeking a recommendation only for criminal homicide generally,
the DAO avoided the need to present any evidence concerning Pownall’s mental state.
Even if this is legally permissible, when coupled with the other strategies employed by the
DAO discussed below, it nevertheless raises genuine fairness concerns.

                            [J-76-2021] [MO: Dougherty, J.] - 6
New York expressed towards grand jury presentments, before the advent there of

statutory procedural safeguards:

       “A presentment is a foul blow. It wins the importance of a judicial document;
       yet it lacks its principal attributes — the right to answer and to appeal. It
       accuses but furnishes no forum for a denial. No one knows upon what
       evidence the findings are based. An indictment may be challenged — even
       defeated. The presentment is immune. It is like the ‘hit and run’ motorist.
       Before application can be made to suppress it, it is the subject of public
       gossip. The damage is done. The injury it may unjustly inflict may never
       be healed.”
In re Fortieth Statewide Investigating Grand Jury, 190 A.3d 560, 570 (Pa. 2018), quoting

People v. McCabe, 266 N.Y.S. 363, 367 (N.Y. Sup. Ct. 1933). Historically, we have not

taken the same dim view of grand jury presentments. Despite being “cognizant that the

substantial powers exercised by investigating grand juries, as well as the secrecy in which

the proceedings are conducted, yields the potential for abuses[,]” we believed close

supervision by the judiciary and “adherence to the statutory framework is adequate to

assure regularity in the proceedings.” In re Twenty-Fourth Statewide Investigating Grand

Jury, 907 A.2d 505, 512 (Pa. 2006) (internal footnote omitted). I fear this case indicates

otherwise.

       The grand jury’s presentment epitomizes my concern. As discussed, the grand

jury approved it without full knowledge of the pertinent law. That is disconcerting enough.

Equally disturbing, though, is the presentment itself. It is thirteen pages long and includes

an introduction, closing, and seventy-four purported factual findings.         There is no

discussion of the law, except for the recommended charges (which, again, do not include

third-degree murder) listed on the final page. Also significant is the way the prosecution

used the presentment. The DAO successfully moved to unseal it and then, after charging

Pownall, directed the press to its purported factual findings. Not surprisingly, multiple




                            [J-76-2021] [MO: Dougherty, J.] - 7
news sources reported on the presentment’s one-sided account, with some even making

the full document available online for anyone and everyone to read.6

       It is important to recall the Investigating Grand Jury Act defines a presentment

merely as “[a] written formal recommendation . . . that specific persons be charged with

specific crimes.” 42 Pa.C.S. §4542. Nothing in this definition appears to endorse the

type of gratuitous narrative provided in this case. Of course, it is anticipated that grand

jury presentments will be somewhat biased; this is the unavoidable result of the Act

requiring “the attorney for the Commonwealth” to prepare the presentment and submit it

to the grand jury for a vote. 42 Pa.C.S. §4551(a). If a grand jury is inclined to recommend

charges against a person, the attorney for the Commonwealth tasked with drafting the

presentment naturally will tend to favor those facts and theories most helpful to its future

prosecution. Nevertheless, before endorsing the Commonwealth’s portrayal of a case,

the grand jury must at a minimum be advised of the full breadth of the applicable law.

That deficiency here renders the entire presentment suspect.

                     (2) The Preliminary Hearing Bypass Motion

       That the DAO provided the grand jury with a less-than-complete picture of the

applicable law is not the most troubling part. Theoretically, that error could have been

remedied by adherence to one of the statutory safeguards embedded in the process: the

requirement that “the defendant shall be entitled to a preliminary hearing[.]” 42 Pa.C.S.

§4551(e). What is troubling is the DAO’s effort to ensure that would not occur.




6 Ordinarily, I would provide these links for the benefit of the reader. I decline to do so
here because it would only further erode Pownall’s ability to receive a fair trial. In any
event, I observe the DAO does not contest this extensive media coverage exists. See
DAO’s Brief on Defense’s Motion for Change of Venire, 5/21/2019 at 3 (admitting at least
“a dozen articles reference the presentment, DAO press conference, or quote a DAO
spokesperson”); id. at 5 (tallying “105 local articles” related to Pownall’s case).


                           [J-76-2021] [MO: Dougherty, J.] - 8
       One week after charging Pownall the DAO filed a “Petition to File Bill of Information

Without a Preliminary Hearing,” commonly known as a bypass motion. See Pa.R.Crim.P.

565(A) (“When the attorney for the Commonwealth certifies . . . that a preliminary hearing

cannot be held for a defendant for good cause, the court may grant leave to the attorney

for the Commonwealth to file an information with the court without a preliminary hearing.”).

According to the DAO, three factors “compell[ed] a preliminary hearing bypass . . . here:

complexity, expense, and the prosecution’s offer of discovery to [Pownall].” Bypass

Motion, 9/13/2018 at 4.

       With respect to complexity, the DAO stated over a dozen witnesses testified before

the grand jury and “many” of them would have to testify again if the case proceeded to a

preliminary hearing. See id. at 1-4. In the DAO’s view, “the delay occasioned by [recalling

these witnesses] would run afoul of [this] Court’s repeatedly expressed concern for

superfluous delay.” Id. at 4 (citations omitted).7 As for expense, the DAO lamented that

“multiple police personnel and a doctor from the Medical Examiner’s Office would [have

to] be subpoenaed to testify[.]” Id. at 5. Lastly, the DAO explained it made an “enormous

concession” by agreeing to provide Pownall with all discovery and redacted notes of

testimony from those witnesses who testified before the grand jury within sixty days of

trial. Id. (emphasis omitted).

       To support its position Pownall was not entitled to a preliminary hearing, the DAO

pointed to Commonwealth v. Bestwick, 414 A.2d 1373 (Pa. 1980). There, we reaffirmed

the principle that “‘an investigating grand jury presentment is a constitutionally permissible


7 Pownall has yet to go to trial nearly four years after his arrest. Since this is due entirely
to the DAO’s litigation strategy, its expressed concern for “superfluous delay” is incredible.
It’s also “logically untenable: bypassing the preliminary hearing would always spare the
court from delay, and there would be no need to have a preliminary hearing in any case
if preventing delay constituted ‘good cause.’” Pownall’s Objection to DAO’s Bypass
Motion, 9/14/2018 at 6 (emphasis in original).


                            [J-76-2021] [MO: Dougherty, J.] - 9
and reasonable alternative to a preliminary hearing.’” Id. at 1377, quoting Commonwealth

v. McCloskey, 277 A.2d 764, 776 (Pa. 1971). Importantly, though, Bestwick went on to

explain this “controversy has been settled by the legislature” through its adoption of the

Investigating Grand Jury Act — in particular, Section 4551(e)’s directive that “the

defendant shall be entitled to a preliminary hearing[.]” Id. at 1377 n.2 (internal quotations

and citation omitted). Thus, while a preliminary hearing may not be required in any type

of case as a constitutional matter, Bestwick recognized the General Assembly granted a

statutory right to such a hearing when the Commonwealth elects to proceed by way of a

presentment issued by an investigating grand jury. The DAO’s failure to identify this

distinction in its motion was inexplicable.

       The DAO’s reliance on Rule of Criminal Procedure 565 was also misplaced. Our

rules contemplate a general defense “right to have a preliminary hearing, except in cases

being presented to an indicting grand jury[.]” Pa.R.Crim.P. 540(F)(2) (emphasis added).

Since 2012, this Court has authorized “the use of an indicting grand jury as an alternative

to the preliminary hearing but only in cases in which witness intimidation has occurred, is

occurring, or is likely to occur.” Pa.R.Crim.P. 556, Comment. Rule 565, in turn, provides

that, in non-grand jury cases, “[w]hen the attorney for the Commonwealth certifies to the

court . . . that a preliminary hearing cannot be held for a defendant for good cause, the

court may grant leave to the attorney for the Commonwealth to file an information with

the court without a preliminary hearing.” Pa.R.Crim.P. 565(A).

       That Rule 565 does not apply in this situation is made evident by our decision in

McCloskey, supra. In that case, we held “an indictment based upon an investigating

grand jury’s presentment” was “lawful, even though no preliminary hearing was held.”

McCloskey, 277 A.2d at 766 (emphasis added); see id. at 774 (“the omission of a

preliminary hearing for a defendant indicted pursuant to a presentment” does not “in




                           [J-76-2021] [MO: Dougherty, J.] - 10
any way prejudice[ ] him, or den[y] him a greater degree of protection than is available to

a defendant in a criminal proceeding instituted by complaint and preliminary hearing.”)

(emphasis added). Nothing in our decision in McCloskey so much as hinted that a grand

jury presentment, in the absence of an indictment, is a proper substitute for a preliminary

hearing. Even in Bestwick, the defendant “was indicted” after the investigating grand jury

issued its presentment. 414 A.2d at 1375.8 Tellingly, our rules now reflect the limited

scenario we endorsed in McCloskey and Bestwick, but not the broader position staked

out by the DAO. See, e.g., Pa.R.Crim.P. 556.11 (permitting indicting grand jury to issue

an indictment based “upon a presentment issued by an investigating grand jury,” but only

“if the grand jury finds the evidence establishes a prima facie case that (1) an offense has

been committed and (2) the defendant has committed it”).9

       Remarkably, the DAO appears to have known all this at the time it filed its motion.

See DAO’s Bypass Motion, 9/13/2018 at 6 (admitting it “could conceivably present the

Investigating Grand Jury presentment to the Indicting Grand Jury, as happened . . . in

8 In its bypass motion, the DAO relied on what appears to be the only reported decision
in which the Commonwealth successfully evaded a preliminary hearing based solely on
a grand jury presentment — i.e., without an indictment. See DAO’s Bypass Motion,
9/13/2018 at 3-5, citing Commonwealth v. Cassidy, 620 A.2d 9 (Pa. Super. 1993). That
thirty-year-old decision of the Superior Court does not, of course, bind this Court; and, it
is dubious at best, because the panel did not so much as cite to Section 4551(e) let alone
explain how its plain terms could be avoided.
9 Even if Rule 565 extended to presentments, the DAO clearly did not demonstrate “good
cause” here. The comment to the rule explains the use of a preliminary hearing bypass
is “limited to exceptional circumstances only.” Pa.R.Crim.P. 565, Comment. According
to Pownall, Assistant District Attorney Tracy Tripp (“ADA Tripp”) informed the assigned
preliminary hearing judge (before it was bypassed) that the hearing could be conducted
in only “two [to] three hours.” Pownall’s Supplemental Objection to DAO’s Bypass Motion,
9/25/2018 at 3. As Pownall aptly remarked, this “would be the standard length of any
[h]omicide preliminary hearing . . . on any given day.” Id. Indeed, given Pownall’s
willingness “to stipulate to the various physical and forensic evidence,” he anticipated the
DAO might only need “to present two or three live witnesses and a video.” Id. That hardly
demonstrates good cause.



                           [J-76-2021] [MO: Dougherty, J.] - 11
McCloskey”). Yet, it pressed forward anyway, curiously arguing a preliminary hearing

would somehow “undermine the [g]rand [j]ury’s hard work[.]” Id. One implication of this

statement is that a preliminary hearing would have exposed the DAO’s questionable

means of obtaining the grand jury’s presentment; another is that it might have led to the

dismissal of some or all charges. Regardless, it is disturbing that the DAO went to such

lengths to deprive Pownall of his statutory right to a preliminary hearing.10

                   (3) The Motion in Limine & Interlocutory Appeal

       Finally, I turn to the DAO’s motion in limine concerning Suggested Standard Jury

Instruction (Crim) §9.508B. The majority opinion describes the contents of the DAO’s

motion at length, so I do not repeat them here. See Majority Opinion at 4-12. Instead, I

will focus on two aspects of the motion that warrant further scrutiny: (1) the DAO’s lack of

candor with respect to its underlying constitutional claim; and (2) the questionable timing

of the motion’s filing and subsequent appeal.

       Regarding the High Court’s decision in Tennessee v. Garner, 471 U.S. 1 (1985),

the majority notes the DAO neglected to acknowledge a key paragraph from that decision

which seemingly undercuts its argument. See Majority Opinion at 8-9, quoting Garner,

471 U.S. at 11-12 (declaring it constitutionally reasonable under the Fourth Amendment

to use deadly force “[w]here the officer has probable cause to believe that the suspect

poses a threat of serious physical harm[,]” including when “the suspect threatens the

officer with a weapon or there is probable cause to believe that he has committed a crime




10I recognize the supervising judge acceded to the DAO’s bypass request. Unfortunately,
we have no record of what occurred at the hearing on that motion. See Motion in Limine,
11/25/2019 at 2 n.1 (explaining the notes from the bypass hearing are irretrievably lost
“because the stenographer transcribing that day has left the jurisdiction and failed to
produce either the transcript or the original stenotype, preventing transcription”). For that
reason, I do not address the supervising judge’s role in this situation.


                           [J-76-2021] [MO: Dougherty, J.] - 12
involving the infliction or threatened infliction of serious physical harm”). But several other

omissions by the DAO also merit discussion.

         First is the supremely relevant fact that Garner actually references Section 508. In

order to evaluate the reasonableness of the conduct at issue in that case, the Supreme

Court “looked to prevailing rules in individual jurisdictions.” Garner, 471 U.S. at 15-16.

Its country-wide survey revealed approximately nineteen states at the time that had

“codified the common-law rule,” four that “retain[ed] the common-law rule[,]” two that

“adopted the Model Penal Code’s provision[11] verbatim[,]” and eighteen others that “allow,

in slightly varying language, the use of deadly force only if the suspect has committed a

felony involving the use or threat of physical or deadly force, or is escaping with a deadly

weapon, or is likely to endanger life or inflict serious physical injury if not arrested.” Id. at

16-17 (footnoted citations omitted). Section 508 falls within this latter category, as noted

in Garner. See id. at 17 n.18, citing 18 Pa.C.S. §508.

         This is important, because it places us among those states that have joined “the

long-term movement . . . away from the rule that deadly force may be used against any

fleeing felon[.]” Id. at 18. In fact, for most of this Commonwealth’s history we “followed

the common law rule that if the felon flees and his arrest cannot be effected without killing

him, the killing is justified.” Commonwealth v. Chermansky, 242 A.2d 237, 239-40 (Pa.

1968). Over time, however, we felt the “[s]tatutory expansion of the class of felonies ha[d]

made the common law rule manifestly inadequate for modern law[,]” so we narrowed it.

Id. at 240. In Chermansky, we declared that “from this date forward” the use of deadly

force to prevent the escape of a fleeing felon “is justified only if the felony committed is

treason, murder, voluntary manslaughter, mayhem, arson, robbery, common law rape,

common law burglary, kidnapping, assault with intent to murder, rape or rob, or a felony


11   See MODEL PENAL CODE §3.07 (Proposed Official Draft 1962).


                            [J-76-2021] [MO: Dougherty, J.] - 13
which normally causes or threatens death or great bodily harm.” Id. Then, four years

later, our legislature abandoned the common-law rule altogether by adopting Section 508

of the Crimes Code.

       Returning to Garner, the Third Circuit has deemed it relevant that the High Court

in that case cited Section 508 “in developing [its] constitutional standard.” In re City of

Phila. Litig., 49 F.3d 945, 953 n.5 (3d Cir. 1995); see id. at 979 n.2 (Lewis, J., concurring

in part) (“the decision in [Garner] in significant respects mirrored, and in fact relied in part

upon, [S]ection 508”); see also Estate of Fortunato v. Handler, 969 F. Supp. 963, 974

(W.D.Pa. 1996) (Section 508 “received the seal of approval” in Garner); Africa v. City of

Phila., 809 F. Supp. 375, 380 (E.D.Pa. 1992) (Section 508 was “noted with apparent

favor” in Garner). This position finds support in Garner itself. To buttress its decision to

pivot away from the harsh common-law rule, the Court observed “[t]here has been no

suggestion that crime has worsened in any way in jurisdictions that have adopted, by

legislation or departmental policy, rules similar to that announced today.” Garner, 471

U.S. at 19. The Court appears to have been referring to statutes like Section 508, as

demonstrated by the next paragraph, which states: “Nor is there any indication that in

States that allow the use of deadly force only against dangerous suspects, see [footnote

referencing Section 508], the standard has been difficult to apply or has led to a rash of

litigation involving inappropriate second-guessing of police officers’ split-second

decisions.” Id. at 20. In other words, the Court apparently believed Section 508 adheres

to “the standard” it ultimately adopted in Garner. Id.

       Notwithstanding the obvious relevance of this aspect of Garner, the DAO said

nothing about it in its motion. It also failed to mention the Garner Court did not hold the

Tennessee statute “unconstitutional on its face” — it was merely an as-applied holding.

Id. at 11; see id. at 11-12 (explaining the statute “would pass constitutional muster” if




                            [J-76-2021] [MO: Dougherty, J.] - 14
applied in certain other situations, such as “[w]here the officer has probable cause to

believe that the suspect poses a threat of serious physical harm, either to the officer or to

others”). And, the DAO likewise failed to address the import of Garner arising in the

context of a Section 1983 civil action. That fact has led at least three state supreme

courts to reject the position the DAO now asks us to embrace. See State v. Cooney, 463

S.E. 2d 597, 599 (S.C. 1995) (“the holding in Garner . . . does not change the State’s

criminal law”); People v. Couch, 461 N.W.2d 683, 684 (Mich. 1990) (Garner “did not

‘automatically’ modify this state’s criminal law with respect to the use of deadly force to

apprehend a fleeing felon”; “the power to define conduct as a state criminal offense lies

with the individual states, not with the . . . United States Supreme Court”) (emphasis

omitted); State v. Clothier, 753 P.2d 1267 (Kan. 1988) (Garner “has no application in a

criminal case”); see also Chad Flanders & Joseph Welling, Police Use of Deadly Force:

State Statutes 30 Years After Garner, 35 ST. LOUIS U. PUB. L. REV. 109, 110 (2015)

(“[D]eciding the constitutional standard for Garner’s civil rights suit did not disturb what

the standard had to be for state criminal law prosecutions. States still have the authority

to dictate under what circumstances police could justifiably use deadly force, and so avoid

punishment under state law.”) (emphasis and footnotes omitted); see id. at 127 (“the

Fourth Amendment does not require or mandate any criminal sanction for the officer who

has violated” its terms).12




12 Pointing to Ohio as an example, the DAO presently argues in its brief that other courts
“have disagreed with” cases like Couch and concluded that Garner “frame[s] an officer’s
justification defense in a state criminal law prosecution.” DAO’s Brief at 49, citing State
v. White, 29 N.E.3d 939 (Ohio 2015). The problem with this argument is that Ohio is one
of the four states the Garner Court specifically observed was “without a relevant statute”
and thus followed “the common-law rule.” Garner, 471 U.S. at 16. The DAO’s underlying
claim here concerns Garner’s effect on state criminal law statutes, rendering common-
law cases like White inapposite.


                              [J-76-2021] [MO: Dougherty, J.] - 15
       I discuss all of this not as an attempt to resolve the DAO’s underlying constitutional

claim. On that issue I reserve final judgment until such time as it may arise in a proper

case. Rather, my point is merely to demonstrate how the DAO’s motion in limine — much

like the legal instructions it gave to the investigating grand jury — presented only half the

relevant picture. This type of advocacy would be worrisome coming from any litigant.

See Pa.R.P.C. 3.3 (providing that all attorneys have a duty of candor toward a tribunal).

That it was the prosecution’s doing is even more concerning, particularly in light of the

motion’s timing, which I now address.

       The majority opinion describes the trial court’s “discontent with the DAO’s decision

to wait until weeks before trial to present its motion challenging Section 508.” Majority

Opinion at 16 (internal quotations and citations omitted). The trial court’s frustration was

well founded, considering the DAO had “more than a year and two months” after Pownall’s

arrest to file its motion, yet it chose to wait until only weeks before trial was set to begin.

Trial Court Op., 1/2/2020 at 2 n.2. But the timing of the DAO’s motion was more than just

frustrating: it also raises ethical concerns. Pownall filed his motion to quash the grand

jury’s presentment on December 18, 2019.          Instead of responding to the accusations

raised in that motion, five days later, counsel for the DAO “made an unscheduled

appearance” in the trial court and demanded the court rule on its motion. Trial Court Op.,

12/30/2019 at 1. It further warned the court it would take an immediate interlocutory

appeal — with or without the court’s permission — should the court deny its motion. See

id. at 1-2. After the court did precisely that, the DAO followed through on its threat and

filed the present improper appeal, thereby forestalling its need to answer Pownall’s grand

jury allegations by divesting the court of jurisdiction over the case.

       When combined with the other tactics highlighted throughout this concurrence, a

compelling argument may be made that the DAO’s decision to delay Pownall’s trial further




                            [J-76-2021] [MO: Dougherty, J.] - 16
by taking an unauthorized interlocutory appeal was intended to deprive him of a fair and

speedy trial.

       Consider the total sum of what occurred below. The DAO secured from the grand

jury, which operates under the cover of secrecy, a slanted presentment written by the

DAO’s own attorneys, based on its preferred facts. Although the grand jury signed on to

the DAO’s take on the case, it did so without full awareness of the relevant legal definitions

for murder or the defense under Section 508. Then, the DAO had the presentment

unsealed so it could be disseminated to the press, which uncritically reported the “grand

jury’s findings.” Meanwhile, the DAO maneuvered to bypass Pownall’s statutory right to

a preliminary hearing, at which the DAO would have been required to subject its evidence

to cross-examination and prove a prima facie case for third-degree murder. Having

succeeded in that endeavor, the DAO next fought to keep the case in Philadelphia before

a Philadelphia jury despite extensive local media coverage; that effort also succeeded.13

Finally, as trial neared, there was only one obstacle that remained in the DAO’s path to

conviction: the legislatively authorized peace officer justification defense. So, the DAO,

in the District Attorney’s own words, did something “unusual” and “creative” — it

challenged Section 508 and its corresponding suggested jury instruction because it


13 Notably, the DAO argued that although prosecutorial sources “carry authority and may
prejudice a venire[,]” the extensive publicity in Pownall’s case was “not so reliant on” those
sources. DAO’s Brief on Defense’s Motion for Change of Venire, 5/21/2019 at 3-4. But
it turns out the same prosecutor who authored this statement, ADA Tripp, was in fact
participating in a documentary focused on the DAO. In 2021, during the pendency of this
appeal, that documentary aired on television, including an entire episode dedicated solely
to Pownall’s case. See Pownall’s Brief at 60-61, citing Philly D.A., Episode 7, (PBS July
1, 2021). That a prosecutor would think it appropriate to poison the well of public opinion
by participating in a documentary concerning an ongoing case is unconscionable to me.
See, e.g., Pa.R.P.C. 3.8(e) (“except for statements that are necessary to inform the public
of the nature and extent of the prosecutor’s action and that serve a legitimate law
enforcement purpose, [a prosecutor shall] refrain from making extrajudicial comments
that have a substantial likelihood of heightening public condemnation of the accused”).


                           [J-76-2021] [MO: Dougherty, J.] - 17
believed they are “not fair.” Pownall’s Brief at 59, citing Chris Norris, Philly DA Reflects

on Chauvin Verdict, Where Case Against Former Officer Ryan Pownall Stands, WHYY

(Apr.   4,   2021),    https://whyy.org/articles/philly-da-larry-krasner-reflects-on-chauvin-

verdict-where-case-against-former-officer-ryan-pownall-stands/ (last visited July 19,

2022). After the trial court refused the DAO’s motion — and faced with having to respond

to Pownall’s pending motion to quash the grand jury’s presentment — the DAO took an

unauthorized interlocutory appeal, knowing it would (at least temporarily) nullify both of

those problems. Now, for the first time before this Court, the DAO finally admits its true

intent in all this was simply to use Pownall’s case as a vehicle to force a judicial

determination on “whether Section 508(a)(1) is facially unconstitutional.” DAO’s Reply

Brief at 1; see id. at 6 (asserting “Section 508’s applicability to [Pownall] is not the subject

of this appeal”). What’s more, despite having assured the trial court it was not trying “to

bar [Pownall] from a defense[,]” N.T. 11/25/2019 at 8, the DAO now boldly asserts it would

be appropriate for this Court to rewrite the law and retroactively apply it to Pownall’s case

because he supposedly “had fair notice of his inability to rely on this unconstitutional

defense[.]” DAO’s Brief at 10.

        We have explained a prosecutor has a responsibility to “seek justice within the

bounds of the law, not merely to convict.” Commonwealth v. Clancy, 192 A.3d 44, 52

(Pa. 2018) (internal quotations and citation omitted). This is because a prosecutor acts

as “a minister of justice and not simply that of an advocate.” Pa.R.P.C. 3.8, Comment;

see, e.g., Commonwealth v. Briggs, 12 A.3d 291, 331 (Pa. 2011) (a prosecutor, “unlike a

private attorney, must exercise independent judgment in prosecuting a case and has the

responsibility of a minister of justice and not simply that of an advocate”) (internal

quotations and citation omitted). As a minister of justice, a prosecutor shoulders a unique

responsibility that “carries with it specific obligations to see that the defendant is accorded




                            [J-76-2021] [MO: Dougherty, J.] - 18
procedural justice and that guilt is decided upon the basis of sufficient evidence.”

Pa.R.P.C. 3.8, Comment.

       Little that has happened in this case up to this point reflects procedural justice. On

the contrary, the DAO’s prosecution of Pownall appears to be “driven by a win-at-all-cost

office culture” that treats police officers differently than other criminal defendants. DAO

CONVICTION INTEGRITY UNIT REPORT, OVERTURNING CONVICTIONS — AND AN ERA 2 (June 15,

2021), available at tinyurl.com/CIUreport (last visited July 19, 2022). This is the antithesis

of what the law expects of a prosecutor.




                           [J-76-2021] [MO: Dougherty, J.] - 19